Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 5/12/2022, Applicant responded on 8/11/2022. Amended Claims 1, 10, 11, 16. 


Claims 1-20 are pending in this application and have been examined. 







Response to Amendment
Applicant's amendments to Claims 1, 10, 11, 16 are sufficient to overcome the 35 USC 112(b) rejections set forth in the previous action. The 35 USC 112(b) rejections are hereby withdrawn. 

Applicant's amendments to Claims 1, 10, 11, 16 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to Claims 1, 10, 11, 16 are not sufficient to overcome the prior art rejections set forth in the previous action. 





Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...Applicant respectfully submits that the very nature of this technical problem precludes the claimed methods from being practically performed in the human mind, and thus, cannot be a "mental processes."...Applicant also respectfully submits that "using a 'machine learning model of an event analysis module' to automatically identifying significant events for food traceability" does not fall within any of the enumerated sub-groupings of fundamental economic principles or practices, and thus, do not qualify as one of the "certain" methods. MPEP 2104.04(a)(2)(II). Instead, Applicant respectfully submits that the claimed inventions are directed at solutions to the technical problem of managing data flows in the agriculture supply chain...Applicant respectfully submits that the claims integrate that mental process or economic principle into a practical application. Here, the practical application is to improving food sustainability and traceability. As explained in its Specification, various embodiments of the claimed inventions are directed at systems and methods that can identify patterns of event timelines that are repeated across many farms and other entities, whereby those operations may also be profiled/characterized by a similar goal, crop, soil properties, budget, geographic data, etc... the claimed inventions are not capable of being practically performed in the human mind, because the claimed inventions are not "certain" methods of organizing activity, and because the claimed methods are integrated into a practical application...” Examiner respectfully disagrees. 

Examiner notes, the argued elements are abstract elements directed to abstract ideas under Step 2A Prong 1. The additional elements beyond the abstract idea are recited at a high level of generality applying the abstract ideas and generally linking to a technical environment under Step 2A Prong 2. Furthermore, improving food sustainability and traceability, is a problem that existed long before the advent of computers. Thus, the claims do not integrate the abstract idea into a practical application, nor provide a technical solution. 

Response to Arguments - Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...Brown does not each or suggest a system that decides whether individual datums should or should not be added to the blockchain i.e., "automatically selectively recording the data associated with the identified one or more significant events in a ledger."...” Examiner respectfully disagrees.

Under the broadest reasonable interpretation, Brown teaches:
automatically selectively recording the data associated with the identified one or more significant events in a ledger. (in at least [0069] The information pertaining to the nutritional substance that can be encrypted and stored into the blockchain distributed ledger 14 can be the change of nutritional, organoleptic or aesthetic value as a function of conditions such as time, temperature and/or exposure.)


Applicant submits, “...Claims 1, 11, and 16: None of the references teaches or suggests "identifying, from the average latencies of the communication graph, a set of migratable applications within the plurality," as amended...”.

Examiner respectfully notes, contrary to Applicant’s assertions, Examiner cannot find any reference to such amendment as asserted by the Applicant. 



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 11, 16) recite, “A ... method for automatically identifying significant events for food traceability, comprising:
receiving data about a series of events from a plurality of sensors at an agriculture supply chain entity; 
automatically identifying, at a ... of an event analysis module, one or more events in the series of events having a significance for food traceability greater than a threshold; and 
automatically selectively recording the data associated with the identified one or more significant events in a ledger.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …receiving data about a series of events from a plurality of sensors at an agriculture supply chain entity; automatically identifying, at a ... of an event analysis module, one or more events in the series of events having a significance for food traceability greater than a threshold; and automatically selectively recording the data associated with the identified one or more significant events in a ledger..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...…receiving data about a series of events from a plurality of sensors at an agriculture supply chain entity; automatically identifying, at a ... of an event analysis module, one or more events in the series of events having a significance for food traceability greater than a threshold; and automatically selectively recording the data associated with the identified one or more significant events in a ledger......; therefore, the claims are directed to a mental process. 

Further, ...receiving data about a series of events from a plurality of sensors at an agriculture supply chain entity; automatically identifying, at a ... of an event analysis module, one or more events in the series of events having a significance for food traceability greater than a threshold; and automatically selectively recording the data associated with the identified one or more significant events in a ledger....., under the broadest reasonable interpretation, is fundamental economic principles or practices (including hedging, insurance, mitigating risk) and commercial interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process, and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 11, 16: computer-based, machine learning model, computer system, system comprising a processor configured to execute instructions that, when executed on the processor, cause the processor to, A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by one or more processors
Claim 3, 4, 5, 13, 14, 15, 18, 19, 20: long short-term memory (LSTM) network
Claim 8: blockchain

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the receiving data about a series of events..., automatically selectively recording the data associated with the identified one or more significant events in a ledger, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receiving data about a series of events…, data output – ...automatically selectively recording the data associated with the identified one or more significant events in a ledger....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 
[0021] Once the model is trained, it may be put into operation. In some embodiments, for each new event occurring on a particular field, the event analysis module may calculate a probability for whether the event has significance in terms of traceability. If the calculated probability "P" is greater than a predefined threshold (e.g., P > 0.8) , then the event may be automatically posted to an ledger. In some embodiments, the ledger may be a distributed ledger, such as a blockchain.
[0022]  FIG. 1 illustrates one embodiment of a data processing system (DPS) 100a, 100b (herein generically referred to as a DPS 100), consistent with some embodiments. FIG. 1 only depicts the representative major components of the DPS 100, and those individual components may have greater complexity than represented in FIG. 1. In some embodiments, the DPS 100 may be implemented as a personal computer; server computer; portable computer, such as a laptop or notebook computer, PDA (Personal Digital Assistant), tablet computer, or smartphone; processors embedded into larger devices, such as an automobile, airplane, teleconferencing system, appliance; smart devices; or any other appropriate type of electronic device. Moreover, components other than or in addition to those shown in FIG. 1 may be present, and that the number, type, and configuration of such components may vary. 
[0046]  For illustrative purposes, the ML model 440 will be described with reference to a LSTM class ML model ("LSTM model"). LSTM models may be desirable because they can remember values over arbitrary time intervals. This, in turn, may allow for classifying events in input time series data for particular entities, as there may be lags of unknown duration between important events in the time series. However, other types of ML models are consistent with the disclosure, as are algorithmic models.
[0060]  The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD- ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. 
[0061]  Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network. The network may comprise copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers. A network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device. 
[0062]  Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA)  instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, configuration data for integrated circuitry, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++, or the like, and procedural programming languages, such as the "C" programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention. 
[0063]  Aspects of the present invention are described herein with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems), and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instructions. 
[0064]  These computer readable program instructions may be provided to a processor of a computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.
 [0065]  The computer readable program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other device to cause a series of operational steps to be performed on the computer, other programmable apparatus or other device to produce a computer implemented process, such that the instructions which execute on the computer, other programmable apparatus, or other device implement the functions/acts specified in the flowchart and/or block diagram block or blocks. 
[0066]  The flowchart and block diagrams in the Figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods, and computer program products according to various embodiments of the present invention. In this regard, each block in the flowchart or block diagrams may represent a module, segment, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function(s). In some alternative implementations, the functions noted in the blocks may occur out of the order noted in the Figures. For example, two blocks shown in succession may, in fact, be accomplished as one step, executed concurrently, substantially concurrently, in a partially or wholly temporally overlapping manner, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved. It will also be noted that each block of the block diagrams and/or flowchart illustration, and combinations of blocks in the block diagrams and/or flowchart illustration, can be implemented by special purpose hardware-based systems that perform the specified functions or acts or carry out combinations of special purpose hardware and computer instructions. 
 
Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 11, 16, is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20180284093A1 to Brown et al., (hereinafter referred to as “Brown”).

As per Claim 1, Brown teaches:  A computer-based method for automatically identifying significant events for food traceability, comprising: 
receiving data about a series of events from a plurality of sensors at an agriculture supply chain entity; (in at least [0007] It is an object of the present inventions to provide a food traceability and alert system utilizing blockchain or similar structures with cryptographic signatures, distributed sensors throughout the supply chain, and cloud infrastructure to provide trusted and verifiable information from all states of the supply chain. It is a further object of the present inventions to connect such information to consumer kitchens. [0040] in FIG. 1, ΔN information in blockchain format may be provided at one, more or all of the nutritional system modules. The benefit of using blockchain 14 is due to the fact that it is an immutable, auditable platform to record data among parties participating in the different modules described, with the promise of reduced traceability time and better supply chain collaboration. Blockchain provides a peer-to-peer network in which all the authorized players are able to fix transactions and validate them in real time. In addition, blockchain offers a clear value proposition in food safety, as events could be traced back to identify risk factors and uniquely identified products could be pulled in a targeted recall instead of a blanket recall. Furthermore, the auditability of a blockchain offers the promise of being able to meet consumer, shareholder and buyer demand for increased supply chain transparency, should data be posted publicly or shared among selected participants. [0070] FIG. 2 is a graph showing the function of how a nutritional, organoleptic, or aesthetic value of a nutritional substance varies over the change in a condition of the nutritional substance. Plotted on the vertical axis of this graph can be either the nutritional value, organoleptic value, or even the aesthetic value of a nutritional substance. Plotted on the horizontal axis can be the change in condition of the nutritional substance over a variable such as time, temperature, location, and/or exposure to environmental conditions. [0079] FIG. 5 illustrates the use of block chain distributed ledgers to alert consumers of products purchased and stored at the household. The creation of the blockchain distributed ledger can start at the farm 1501, or at any other point in the supply chain, such as transport 1503 and 1508, transformer 1506, or retailer 1508, depending on which are authorized participants in the supply chain.)
automatically identifying, at a machine learning model of an event analysis module, one or more events in the series of events having a significance for food traceability greater than a threshold; and (in at least [0063] The processing center in the cloud is composed of central databases of conditioning sessions and analytics and may include self—learning algorithms and Artificial Intelligence (AI), or other statistical and logical analyses of patters on data to uncover meaningful patterns and information. [0070] FIG. 2 is a graph showing the function of how a nutritional, organoleptic, or aesthetic value of a nutritional substance varies over the change in a condition of the nutritional substance. Plotted on the vertical axis of this graph can be either the nutritional value, organoleptic value, or even the aesthetic value of a nutritional substance. Plotted on the horizontal axis can be the change in condition of the nutritional substance over a variable such as time, temperature, location, and/or exposure to environmental conditions. This exposure to environmental conditions can include: exposure to air, including the air pressure and partial pressures of oxygen, carbon dioxide, ethylene, water, or ozone; airborne chemicals, pollutants, mold, allergens, dust, smoke, carcinogens, radioactive isotopes, or combustion byproducts; exposure to moisture; exposure to energy such as mechanical impact, mechanical vibration, irradiation, heat, or sunlight; or exposure to materials such as packaging. The function plotted as nutritional substance A could show a ΔN for milk, such as the degradation of a nutritional value of milk over time. Any point on this curve can be compared to another point on the same curve to measure and/or describe the change in nutritional value, or the ΔN, of nutritional substance A. The plot of the degradation in the same nutritional value of nutritional substance B, also milk, describes the change in nutritional value, or the ΔN, of nutritional substance B, a nutritional substance which starts out with a higher nutritional value than nutritional substance A, but degrades over time more quickly than nutritional substance A. [0072] The consumer interface enables the refrigerator to communicate to the consumer that it contains the particular carton of milk, information related to ΔN, including current nutritional, organoleptic, and aesthetic values of the milk, and when the milk will reach a minimum acceptable nutritional, organoleptic, or aesthetic value, indicated by “Minimum” on the vertical axis of the graph. The minimum acceptable values may be automatically provided by the information module, may be provided by the consumer through the consumer interface, or may be the higher of the two values. In this case the consumer can see how the nutritional value of the milk has degraded prior to purchasing it and can continue to see how the nutritional value degrades during local storage after its purchase, and when it will reach its minimum acceptable nutritional value. For example, at the time indicated as 2, the consumer can determine the residual nutritional value of the milk, corresponding to point B and “Residual” on the vertical axis of the graph. Further, the consumer can determine the milk's nutritional value will reach a minimum acceptable level at time 3, as indicated by “Minimum” on the vertical axis of the graph, thus knowing the window of time in which the milk will maintain an acceptable nutritional level, as indicated by time 1 to 3. Further, the refrigerator can notify the consumer through its consumer interface when the milk's nutritional value has reached or fallen below the minimum acceptable value.)
automatically selectively recording the data associated with the identified one or more significant events in a ledger. (in at least [0069] The information pertaining to the nutritional substance that can be encrypted and stored into the blockchain distributed ledger 14 can be the change of nutritional, organoleptic or aesthetic value as a function of conditions such as time, temperature and/or exposure.)



As per Claim 8, Brown teaches:  The method of claim 1, 
wherein the ledger comprises a blockchain ledger, and wherein the blockchain establishes an auditable transaction trace involving multiple, independent companies in an agriculture supply chain between a planting event and a final distribution event. (in at least [0040] FIG. 1 shows a schematic of block diagram of the components of a nutritional substance supply industry 10, with a trusted food traceability and optional alert system according to one embodiment. It should be understood that this could be the food and beverage ecosystem for human consumption, but it could also be the feed industry for animal consumption, such as the pet food industry. A goal of the present invention for nutritional substance industry 10 is to facilitate the transfer of traceability of quality and nutrition and sustainability information in a trusted and verifiable manner across the different industries participants of a given food ecosystem. This will enable the food industry to trace the change in nutritional, organoleptic and/or aesthetic values of nutritional substances, collectively and individually also referred to herein as ΔN, through their creation, preservation, transformation, conditioning and consumption. In this embodiment, a block chain, or similar system using cryptographic signatures, traceability and alert network 12 is integrated into the nutritional supply system 10. Information and transactions of nutritional substances between supply chain participants are bundled together into blocks, which are then linked to the previous block, forming a chain. As illustrated in FIG. 1, ΔN information in blockchain format may be provided at one, more or all of the nutritional system modules. The benefit of using blockchain 14 is due to the fact that it is an immutable, auditable platform to record data among parties participating in the different modules described, with the promise of reduced traceability time and better supply chain collaboration. Blockchain provides a peer-to-peer network in which all the authorized players are able to fix transactions and validate them in real time. In addition, blockchain offers a clear value proposition in food safety, as events could be traced back to identify risk factors and uniquely identified products could be pulled in a targeted recall instead of a blanket recall. Furthermore, the auditability of a blockchain offers the promise of being able to meet consumer, shareholder and buyer demand for increased supply chain transparency, should data be posted publicly or shared among selected participants.)

As per Claim 11, 16, for A computer system (see at least Brown [0035]) and a computer program product (see at least Brown [0037]), respectively, substantially recite the subject matter of Claim 1 and are rejected based on the same reasoning and rationale.

Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7, 9-10, 12-15, 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20180284093A1 to Brown et al., (hereinafter referred to as “Brown”) in view of US Patent Publication to US20210064034A1 to Ouyang et al., (hereinafter referred to as “Ouyang”)


As per Claim 2, Brown teaches:  The method of claim 1, further comprising: 
receiving training data, wherein the training data comprises labeled event data for a plurality of farms over a plurality of days; and (in at least [0005] allowing creators, preservers, transformers, and conditioners of nutritional substances to update labeling content to reflect the most current information about the nutritional substance would provide consumers with the information they need to make informed decisions regarding the nutritional substances they purchase and consume [0040] to facilitate the transfer of traceability of quality and nutrition and sustainability information in a trusted and verifiable manner across the different industries participants of a given food ecosystem. This will enable the food industry to trace the change in nutritional, organoleptic and/or aesthetic values of nutritional substances, collectively and individually also referred to herein as ΔN, through their creation, preservation, transformation, conditioning and consumption [0042] The ΔN value may be represented or displayed to a consumer as a per unit weight (e.g., ΔN per ounce, or ΔN per gram) format or value, may be displayed as a graph showing the change of the in the nutritional substance over time or in various other formats that would demonstrate a change in a ΔN. For example, a consumer may be presented with a graph showing the historical or prospective change in the nutritional, organoleptic and/or aesthetic values of the nutritional substance, over time, cooking temperatures, or other choices or attributes. This presents a continuum to the consumer of how ΔN may change with the change in various factors including time and cooking temperature. [0079] FIG. 5 illustrates the use of block chain distributed ledgers to alert consumers of products purchased and stored at the household. The creation of the blockchain distributed ledger can start at the farm 1501, or at any other point in the supply chain, such as transport 1503 and 1508, transformer 1506, or retailer 1508, depending on which are authorized participants in the supply chain. As the nutritional substances moves from one module to another (e.g. creation, preservation, transformation, consumption), each authorized participant creates transactions the network 1505 that are encrypted by a private key 1513, but it is not possible to view and alter previous transactions without the execution of a consensus protocol between each participant or node. )
... the machine learning model to characterize the training data by goal, crop, ..., budget, and geographic data. (in at least [0008]  changes of nutritional, organoleptic, and/or aesthetic values of a nutritional substance (herein sometimes referred to as ΔN) to be tracked and degradation of said value to be tracked and minimized, and for such information to be verifiably tracked using blockchain [0024] the Blockchain entries may include a geo-location tag, and associated lookup of address and associated location identity (such as for example, store name, farm location, mobile transportation reading, and the like.) [0049] These differences may be presented in absolute value, for instance the difference in vitamin C, as a per unit weight value, as a graph comparing the present item versus an average curve for that specific item, or may be presented as a difference in nutritional content per unit price. For example, certain oranges or farmer's market produce may claim to have higher nutritional content because they are fresher or were harvested from the vines/roots closer in time to when the fruit ripened, leading to a higher nutritional content. However, these fruits tend to be higher in price, and accordingly, the system may be utilized to determine whether higher priced fruits are actually worth the higher price, and the amount of nutritional value gained per dollar difference.)

Although implied, Brown does not expressly disclose the following limitations, which however, are taught by Ouyang,
training the machine learning model to characterize the training data by goal, crop, soil properties, budget, and geographic data. (in at least [0031] Precision agriculture (“PA”) is the application of robotic field machines and information technology in agriculture. PA is playing an increasingly important role in farm production. PA related robotic technology has been an active research topic and has seen robust growth. By USDA estimation, between 1998 and 2013, the three key PA technologies (i.e., Global Positioning System (“GPS”) yield and soil monitors/maps, Variable-Rate input application Technologies (“VRT”), and GPS guidance systems) have seen adoption rates ranging from twenty-five percent to fifty percent. [0034] readings should be taken hourly on each pond, very large farms (e.g., farms that are greater than 1000 acres), with hundreds of ponds may only be able to take readings every other hour or every third hour due to labor and equipment costs of operating large fleets of monitoring vehicles.  [0061] In some scenarios, the UAAV 112 comprises manipulator(s) 234 (e.g., articulating or telescoping arms with grippers) to place aerators 130 or other devices at given locations in an aquaculture farm 120, and/or to collect samples of water, soil, plants and/or animals. [0038] HAUCS framework has the following advantages: improved scalability (capable of collaborative monitoring and decision-making on farms of varying scales); more accurate reporting of pond conditions (capable of sampling multiple locations in the pond to monitor spatial and temporal pond variations); mitigating biofouling (avoiding maintaining sensors in bio-productive water); and avoiding single point coverage (novel sensing patterns can be realized to cover different areas on a large pond). [0076] The software application(s) 324 is(are) generally operative to facilitate: the training of a prediction model for a machine learning based data analytical algorithm; the planning of missions for HAUCS sensing platforms 102, 132 of FIG. 1 based on the prediction model [0108]  involves modifying the mission plan of the HAUCS sensing platform so that it performs sensing operations in relation to its assigned bodies of water on a more frequent basis, i.e., the sampling or patrolling frequency of the HAUCS sensing platform is increased. In 1070, operations of at least one fixed instrument is optionally controlled to improve the water condition(s).)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Brown by, …The software application(s) 324 may utilize a machine learning based data analytical engine 326. The engine 326 may employ a recurrent neural network (“RNN”). The RNN can include, but is not limited to, a long-short term memory (“LSTM”) model that preserves long-range dependencies in time series prediction. The LSTM model does not operate satisfactorily when there is incomplete data (i.e., gaps in the time series data). Incomplete data or missing data can be expected to frequently occur in the field due to interferences from various sources...train a feed-forward neural network to learn the D.O. variation trend of the body(ies) of water 122 and to predict the missing values. The LSTM network is trained using the fused dataset. Also, a bias is introduced in the LSTM model to reduce false negatives (e.g., the predicted D.O. level is higher than the actual D.O. level)...The software application(s) 324 is(are) generally operative to facilitate: the training of a prediction model for a machine learning based data analytical algorithm; the planning of missions for HAUCS sensing platforms 102, 132 of FIG. 1 based on the prediction model...machine learning based data analytical engine employs a prediction model that is trained using weather data from weather reposts 150 and/or weather stations 152, timestamp data, and/or sensor data associated with all bodies of water in the aquaculture farm 120 that are used to raise fish 126 or other animals. The prediction model can be used to cause changes in the behavior of the HAUCS sensing platform 102 to mitigate emergency situations and/or optimize the yield of farmed fish or other animals. For example, the patrolling frequency of the HAUCS sensing platform 102 may be increased or decreased based on model predictions, and/or a fixed aerator 124 is caused to be automatically or manually activated based on model predictions. Additionally or alternatively, a human operator or a HAUCS sensing platform is instructed to deploy a mobile aerator in a partial body of water at a given location therein...collect, by HAUCS sensing platform and sensor, sensor data concerning a water condition of BoW at different depths; actuating the mechanical device to transition the sensor from the extended position to the retracted position after the sensor data has been collected; causing the sensor data to be processed using a machine learning-based analytical engine to determine whether a water distress condition exists/is predicted to occur; and modifying the mission plan when the water distress condition exists/is predicted to occur..., as taught by Ouyang, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Brown with the motivation of, … to facilitate the mitigation of emergency situations and/or the optimization of the yield of farmed fish or other animals....The Internet of Things (“IoT”) has been adopted to improve productivity and efficiency in agriculture. Aquaculture farming is an important, fast-growing sector of agriculture that has seen the applications of advanced technologies such as robotics and IoT... to reduce feed waste and avoid water pollution from the application of excessive feed...improved scalability (capable of collaborative monitoring and decision-making on farms of varying scales); more accurate reporting of pond conditions (capable of sampling multiple locations in the pond to monitor spatial and temporal pond variations); mitigating biofouling (avoiding maintaining sensors in bio-productive water); and avoiding single point coverage (novel sensing patterns can be realized to cover different areas on a large pond)...educating farmers with the goal to significantly improve the penetration of robotic technology in the fish farming industry...facilitates improved aquaculture farming, reduced water and pesticide use, improved water quality monitoring, and/or wetland assessment activities... can be used in agriculture fields to support precision agriculture initiatives... to provide persistent, accurate and up-to-date situational awareness and to collaborate with human operators to accomplish water quality control..., as recited in Ouyang.


As per Claim 3, Brown teaches:  The method of claim 2, 
wherein the machine learning model comprises .... (in at least [0063] The processing center in the cloud is composed of central databases of conditioning sessions and analytics and may include self—learning algorithms and Artificial Intelligence (AI), or other statistical and logical analyses of patters on data to uncover meaningful patterns and information.)

Although implied, Brown does not expressly disclose the following limitations, which however, are taught by Ouyang,
wherein the machine learning model comprises a long short-term memory (LSTM) network. (in at least [0077] The software application(s) 324 may utilize a machine learning based data analytical engine 326. The engine 326 may employ a recurrent neural network (“RNN”). The RNN can include, but is not limited to, a long-short term memory (“LSTM”) model that preserves long-range dependencies in time series prediction. The LSTM model does not operate satisfactorily when there is incomplete data (i.e., gaps in the time series data). Incomplete data or missing data can be expected to frequently occur in the field due to interferences from various sources. [0078] As such, a novel approach is adopted herein to train a feed-forward neural network to learn the D.O. variation trend of the body(ies) of water 122 and to predict the missing values. The LSTM network is trained using the fused dataset. Also, a bias is introduced in the LSTM model to reduce false negatives (e.g., the predicted D.O. level is higher than the actual D.O. level).)

The reason and rationale to combine Brown and Ouyang is the same as recited above.



As per Claim 4, Brown teaches:  The method of claim 3, 
wherein the ... is adapted to consider event history leading up to a certain event in the training data. (in at least [0042] a graph showing the historical or prospective change in the nutritional, organoleptic and/or aesthetic values of the nutritional substance, over time, cooking temperatures, or other choices or attributes. This presents a continuum to the consumer of how ΔN may change with the change in various factors including time and cooking temperature. Color codes, visualizations, animations, charts, scores, numeric values, auditory interactions, sounds, haptic feedback and other communication means may be used to convey ΔN.)

Although implied, Brown does not expressly disclose the following limitations, which however, are taught by Ouyang,
wherein the LSTM network is adapted to consider event history leading up to a certain event in the training data. (in at least [0077] The software application(s) 324 may utilize a machine learning based data analytical engine 326. The engine 326 may employ a recurrent neural network (“RNN”). The RNN can include, but is not limited to, a long-short term memory (“LSTM”) model that preserves long-range dependencies in time series prediction. The LSTM model does not operate satisfactorily when there is incomplete data (i.e., gaps in the time series data). Incomplete data or missing data can be expected to frequently occur in the field due to interferences from various sources. [0078] As such, a novel approach is adopted herein to train a feed-forward neural network to learn the D.O. variation trend of the body(ies) of water 122 and to predict the missing values. The LSTM network is trained using the fused dataset. Also, a bias is introduced in the LSTM model to reduce false negatives (e.g., the predicted D.O. level is higher than the actual D.O. level). [0085] The output layer 514 combines the outputs from the hidden layer 512 to produce a missing sensor data value 516 for a specific body of water 122 at a specific time of day. This process is repeated for all times of days that are associated with missing sensor data. [0093] FIG. 10A, method 1000 begins with 1002 and continues with 1004, where historical sensor data (e.g., sensor data 118 of FIG. 1) is obtained for one or more bodies of water (e.g., bodies of water 122 of FIG. 1). In 1006, values are determined for missing information in the historical sensor data. These values can be determined in the same or similar manner as that discussed above in relation to FIGS. 4-5. Next, a machine learning model is trained in 1008 to predict a condition of a body of water. The training is achieved using the historical sensor data obtained in 1004, the values determined in 1006, time data (e.g., timestamp information or clock information), weather data, and/or environmental data. The trained machine-learning model is then implemented in a machine learning based data analytical engine (e.g., machine learning based data analytical engine 326 of FIG. 3), as shown by 1010. )

The reason and rationale to combine Brown and Ouyang is the same as recited above.



As per Claim 5, Brown teaches: The method of claim 3, 
wherein the ... is adapted to consider a plurality of different feature vectors for each of the plurality of farms on each of the plurality of days. (in at least [0048] FIG. 1, module 200 is the creation module. This can be a system, organization, or individual which creates and/or originates nutritional substances. Examples of this module include a farm which grows produce; a ranch which raises beef; an aquaculture farm for growing shrimp; a factory that synthesizes nutritional compounds; a collector of wild truffles; or a deep sea crab trawler. In this module, the entity that created or originated the nutritional substances can record quality, origin, nutritional content, creation dates or other information pertinent to the nutritional substance directly into a new blockchain distributed ledger 201 by embedding information collected by manual data entry means, through sensors or analytical instruments into the distributed ledger, accessed through a unique digital cryptographic signature.)
Although implied, Brown does not expressly disclose the following limitations, which however, are taught by Ouyang,
wherein the LSTM network is adapted to consider a plurality of different feature vectors for each of the plurality of farms on each of the plurality of days. (in at least [0077] The software application(s) 324 may utilize a machine learning based data analytical engine 326. The engine 326 may employ a recurrent neural network (“RNN”). The RNN can include, but is not limited to, a long-short term memory (“LSTM”) model that preserves long-range dependencies in time series prediction, [0034] Large farms require multiple drivers and sampling instruments to attain the required monitoring frequency. Also, the level of resolution that this approach is able to achieve on any single pond is generally restricted to a single near-shore measurement at a point on the pond that has a well-maintained roadbed. On large ponds (e.g., 2 to 8 hectares or 5 to 20 acres), this can result in a failure to promptly identify localized water quality problems that can ultimately affect a large proportion of the crop. Multiple measurements are only taken on ponds that are in a state of depressed D.O. and receiving supplemental aeration. The measurement of additional water quality parameters cannot be done due to the demanding schedules required of drivers to achieve the minimum measurement frequency. Even though readings should be taken hourly on each pond, very large farms (e.g., farms that are greater than 1000 acres), with hundreds of ponds may only be able to take readings every other hour or every third hour due to labor and equipment costs of operating large fleets of monitoring vehicles. Furthermore, with the current practice, operators have a very limited window of time (e.g., less than an hour or so in the middle of the night) to react to potential oxygen depletion, increasing the potential likelihood of catastrophic events, and the response (e.g., putting emergency aeration equipment in a pond) takes time away from achieving D.O. measurement frequencies. [0047] The machine learning based data analytical engine employs a prediction model that is trained using weather data from weather reposts 150 and/or weather stations 152, timestamp data, and/or sensor data associated with all bodies of water in the aquaculture farm 120 that are used to raise fish 126 or other animals. The prediction model can be used to cause changes in the behavior of the HAUCS sensing platform 102 to mitigate emergency situations and/or optimize the yield of farmed fish or other animals. For example, the patrolling frequency of the HAUCS sensing platform 102 may be increased or decreased based on model predictions, and/or a fixed aerator 124 is caused to be automatically or manually activated based on model predictions. Additionally or alternatively, a human operator or a HAUCS sensing platform is instructed to deploy a mobile aerator in a partial body of water at a given location therein. The deployed mobile aerator is then automatically or manually enabled or activated. The present solution is not limited to the particulars of this example. [0083] the neural network information fuser 406 predicts the missing sensor data values is provided in FIG. 5. As shown in FIG. 5, various information is input to the prediction generator 414. This input information includes a normalized vector 502 for body of water identifier(s), a normalized vector 504 for time of day, a normalized vector 506 for weather, and a normalized vector 508 for bias. The numerical values of the normalized vectors 502, 504, 506, 508 are temporarily stored at the input layer 510 (e.g., in a buffer or other memory device) of the machine learning based data analytical engine 326. Thereafter, the numerical values are then communicated from an input layer 510 to a hidden layer 512 in the feed-forward neural network model, as shown by lines 518. [0103] Pond conditions may vary substantially at different locations in the same pond. Spatial and temporal variations of water quality parameters in three 0.4 hectare aquaculture ponds were investigated. It was concluded that locations within the pond were the highest source of variability. In particular, spatial locations contribute to 75% of the variance of Particulate Carbon (“PC”), Particulate Nitrogen (“PN”), and 35% of the variance of Total Dissolved Phosphorus (“TDP”). While DO was not tracked in this study, the result for TDP can be regarded as a proxy for DO due to the high correlation between TDP and DO. The contribution to the measurement variances from different locations can be expected to be even higher for large ponds (e.g., 2 to 8 hectares). This motivated the recent investigation of three dimensional short-term DO spatial distributions. [0104]  the agility of the HAUCS sensing platform is that the sensing scheme (i.e., sampling patterns, frequencies, areas of focus, etc.) can be adaptive to the environmental conditions and the pond conditions. Such adaptations may be the results of the prediction model or the weather changes detected by the weather stations on the farm.)

The reason and rationale to combine Brown and Ouyang is the same as recited above.



As per Claim 6, Brown teaches:  The method of claim 5, 
wherein the plurality of feature vectors comprise a plurality of attributes chosen from the group consisting of .... (in at least [0070] FIG. 2 is a graph showing the function of how a nutritional, organoleptic, or aesthetic value of a nutritional substance varies over the change in a condition of the nutritional substance. Plotted on the vertical axis of this graph can be either the nutritional value, organoleptic value, or even the aesthetic value of a nutritional substance. Plotted on the horizontal axis can be the change in condition of the nutritional substance over a variable such as time, temperature, location, and/or exposure to environmental conditions)
Although implied, Brown does not expressly disclose the following limitations, which however, are taught by Ouyang,
wherein the plurality of feature vectors comprise a plurality of attributes chosen from the group consisting of a farm size, a last year's yield output, a type of crop sowed, and a seed variety. (in at least [0034] Large farms require multiple drivers and sampling instruments to attain the required monitoring frequency. Also, the level of resolution that this approach is able to achieve on any single pond is generally restricted to a single near-shore measurement at a point on the pond that has a well-maintained roadbed. On large ponds (e.g., 2 to 8 hectares or 5 to 20 acres), this can result in a failure to promptly identify localized water quality problems that can ultimately affect a large proportion of the crop. Multiple measurements are only taken on ponds that are in a state of depressed D.O. and receiving supplemental aeration. The measurement of additional water quality parameters cannot be done due to the demanding schedules required of drivers to achieve the minimum measurement frequency. Even though readings should be taken hourly on each pond, very large farms (e.g., farms that are greater than 1000 acres), with hundreds of ponds may only be able to take readings every other hour or every third hour due to labor and equipment costs of operating large fleets of monitoring vehicles. Furthermore, with the current practice, operators have a very limited window of time (e.g., less than an hour or so in the middle of the night) to react to potential oxygen depletion, increasing the potential likelihood of catastrophic events, and the response (e.g., putting emergency aeration equipment in a pond) takes time away from achieving D.O. measurement frequencies. [0047] The machine learning based data analytical engine employs a prediction model that is trained using weather data from weather reposts 150 and/or weather stations 152, timestamp data, and/or sensor data associated with all bodies of water in the aquaculture farm 120 that are used to raise fish 126 or other animals. The prediction model can be used to cause changes in the behavior of the HAUCS sensing platform 102 to mitigate emergency situations and/or optimize the yield of farmed fish or other animals. For example, the patrolling frequency of the HAUCS sensing platform 102 may be increased or decreased based on model predictions, and/or a fixed aerator 124 is caused to be automatically or manually activated based on model predictions. Additionally or alternatively, a human operator or a HAUCS sensing platform is instructed to deploy a mobile aerator in a partial body of water at a given location therein. The deployed mobile aerator is then automatically or manually enabled or activated. The present solution is not limited to the particulars of this example. [0083] the neural network information fuser 406 predicts the missing sensor data values is provided in FIG. 5. As shown in FIG. 5, various information is input to the prediction generator 414. This input information includes a normalized vector 502 for body of water identifier(s), a normalized vector 504 for time of day, a normalized vector 506 for weather, and a normalized vector 508 for bias. The numerical values of the normalized vectors 502, 504, 506, 508 are temporarily stored at the input layer 510 (e.g., in a buffer or other memory device) of the machine learning based data analytical engine 326. Thereafter, the numerical values are then communicated from an input layer 510 to a hidden layer 512 in the feed-forward neural network model, as shown by lines 518. [0103] Pond conditions may vary substantially at different locations in the same pond. Spatial and temporal variations of water quality parameters in three 0.4 hectare aquaculture ponds were investigated. It was concluded that locations within the pond were the highest source of variability. In particular, spatial locations contribute to 75% of the variance of Particulate Carbon (“PC”), Particulate Nitrogen (“PN”), and 35% of the variance of Total Dissolved Phosphorus (“TDP”). While DO was not tracked in this study, the result for TDP can be regarded as a proxy for DO due to the high correlation between TDP and DO. The contribution to the measurement variances from different locations can be expected to be even higher for large ponds (e.g., 2 to 8 hectares). This motivated the recent investigation of three dimensional short-term DO spatial distributions. [0104]  the agility of the HAUCS sensing platform is that the sensing scheme (i.e., sampling patterns, frequencies, areas of focus, etc.) can be adaptive to the environmental conditions and the pond conditions. Such adaptations may be the results of the prediction model or the weather changes detected by the weather stations on the farm.)

The reason and rationale to combine Brown and Ouyang is the same as recited above.



As per Claim 7, Brown teaches:  The method of claim 6, 
wherein the plurality of feature vectors further comprise a series of latitude and longitude coordinates of a piece of equipment and a sensor reading. (in at least [0007] provide a food traceability and alert system utilizing blockchain or similar structures with cryptographic signatures, distributed sensors throughout the supply chain, and cloud infrastructure to provide trusted and verifiable information from all states of the supply chain. It is a further object of the present inventions to connect such information to consumer kitchens. [0024] the Blockchain entries may include a geo-location tag, and associated lookup of address and associated location identity (such as for example, store name, farm location, mobile transportation reading, and the like.) [0048] FIG. 1, module 200 is the creation module. This can be a system, organization, or individual which creates and/or originates nutritional substances. Examples of this module include a farm which grows produce; a ranch which raises beef; an aquaculture farm for growing shrimp; a factory that synthesizes nutritional compounds; a collector of wild truffles; or a deep sea crab trawler. In this module, the entity that created or originated the nutritional substances can record quality, origin, nutritional content, creation dates or other information pertinent to the nutritional substance directly into a new blockchain distributed ledger 201 by embedding information collected by manual data entry means, through sensors or analytical instruments into the distributed ledger, accessed through a unique digital cryptographic signature.)



As per Claim 9, Brown teaches: The method of claim 1, further comprising: 
receiving training data, wherein the training data comprises labeled event data for a plurality of food processors over a plurality of days; and  (in at least [0005] allowing creators, preservers, transformers, and conditioners of nutritional substances to update labeling content to reflect the most current information about the nutritional substance would provide consumers with the information they need to make informed decisions regarding the nutritional substances they purchase and consume [0040] to facilitate the transfer of traceability of quality and nutrition and sustainability information in a trusted and verifiable manner across the different industries participants of a given food ecosystem. This will enable the food industry to trace the change in nutritional, organoleptic and/or aesthetic values of nutritional substances, collectively and individually also referred to herein as ΔN, through their creation, preservation, transformation, conditioning and consumption [0042] The ΔN value may be represented or displayed to a consumer as a per unit weight (e.g., ΔN per ounce, or ΔN per gram) format or value, may be displayed as a graph showing the change of the in the nutritional substance over time or in various other formats that would demonstrate a change in a ΔN. For example, a consumer may be presented with a graph showing the historical or prospective change in the nutritional, organoleptic and/or aesthetic values of the nutritional substance, over time, cooking temperatures, or other choices or attributes. This presents a continuum to the consumer of how ΔN may change with the change in various factors including time and cooking temperature. [0079] FIG. 5 illustrates the use of block chain distributed ledgers to alert consumers of products purchased and stored at the household. The creation of the blockchain distributed ledger can start at the farm 1501, or at any other point in the supply chain, such as transport 1503 and 1508, transformer 1506, or retailer 1508, depending on which are authorized participants in the supply chain. As the nutritional substances moves from one module to another (e.g. creation, preservation, transformation, consumption), each authorized participant creates transactions the network 1505 that are encrypted by a private key 1513, but it is not possible to view and alter previous transactions without the execution of a consensus protocol between each participant or node. )
... the machine learning model to characterize the training data by similar goal, food type, budget, and geographic data. (in at least [0008]  changes of nutritional, organoleptic, and/or aesthetic values of a nutritional substance (herein sometimes referred to as ΔN) to be tracked and degradation of said value to be tracked and minimized, and for such information to be verifiably tracked using blockchain [0024] the Blockchain entries may include a geo-location tag, and associated lookup of address and associated location identity (such as for example, store name, farm location, mobile transportation reading, and the like.) [0049] These differences may be presented in absolute value, for instance the difference in vitamin C, as a per unit weight value, as a graph comparing the present item versus an average curve for that specific item, or may be presented as a difference in nutritional content per unit price. For example, certain oranges or farmer's market produce may claim to have higher nutritional content because they are fresher or were harvested from the vines/roots closer in time to when the fruit ripened, leading to a higher nutritional content. However, these fruits tend to be higher in price, and accordingly, the system may be utilized to determine whether higher priced fruits are actually worth the higher price, and the amount of nutritional value gained per dollar difference.)

Although implied, Brown does not expressly disclose the following limitations, which however, are taught by Ouyang,
training the machine learning model to characterize the training data by similar goal, food type, budget, and geographic data.(in at least [0031] Precision agriculture (“PA”) is the application of robotic field machines and information technology in agriculture. PA is playing an increasingly important role in farm production. PA related robotic technology has been an active research topic and has seen robust growth. By USDA estimation, between 1998 and 2013, the three key PA technologies (i.e., Global Positioning System (“GPS”) yield and soil monitors/maps, Variable-Rate input application Technologies (“VRT”), and GPS guidance systems) have seen adoption rates ranging from twenty-five percent to fifty percent. [0034] readings should be taken hourly on each pond, very large farms (e.g., farms that are greater than 1000 acres), with hundreds of ponds may only be able to take readings every other hour or every third hour due to labor and equipment costs of operating large fleets of monitoring vehicles.  [0061] In some scenarios, the UAAV 112 comprises manipulator(s) 234 (e.g., articulating or telescoping arms with grippers) to place aerators 130 or other devices at given locations in an aquaculture farm 120, and/or to collect samples of water, soil, plants and/or animals. [0038] HAUCS framework has the following advantages: improved scalability (capable of collaborative monitoring and decision-making on farms of varying scales); more accurate reporting of pond conditions (capable of sampling multiple locations in the pond to monitor spatial and temporal pond variations); mitigating biofouling (avoiding maintaining sensors in bio-productive water); and avoiding single point coverage (novel sensing patterns can be realized to cover different areas on a large pond). [0076] The software application(s) 324 is(are) generally operative to facilitate: the training of a prediction model for a machine learning based data analytical algorithm; the planning of missions for HAUCS sensing platforms 102, 132 of FIG. 1 based on the prediction model [0108]  involves modifying the mission plan of the HAUCS sensing platform so that it performs sensing operations in relation to its assigned bodies of water on a more frequent basis, i.e., the sampling or patrolling frequency of the HAUCS sensing platform is increased. In 1070, operations of at least one fixed instrument is optionally controlled to improve the water condition(s))

The reason and rationale to combine Brown and Ouyang is the same as recited above.


As per Claim 10, Brown teaches:  The method of claim 1, 
wherein the machine learning module is adapted to identify ... vary based on a crop type.  (in at least [0046] ΔN may represent the difference between the nutritional content of different subtypes of a broader category of nutritional substance. For instance, wild caught salmon is claimed to have up to 10 times greater omega three content than farm raised salmon. Accordingly, the present system could compare the nutritional content of a specific farm raised salmon to different types of wild caught salmon to determine the difference or ΔN in the omega three values. As described herein, this difference may be presented as an absolute value based on weight, an omega three difference per dollar, a per unit weight difference, or a graph indicating difference points including, average, optimum, and the current value of the fish on the graph. [0063] The processing center in the cloud is composed of central databases of conditioning sessions and analytics and may include self—learning algorithms and Artificial Intelligence (AI), or other statistical and logical analyses of patters on data to uncover meaningful patterns and information.)

Although implied, Brown does not expressly disclose the following limitations, which however, are taught by Ouyang,
wherein the machine learning module is adapted to identify hidden representations in the series of events, and wherein the hidden representations vary based on .... (in at least [0083] in FIG. 5, various information is input to the prediction generator 414. This input information includes a normalized vector 502 for body of water identifier(s), a normalized vector 504 for time of day, a normalized vector 506 for weather, and a normalized vector 508 for bias. The numerical values of the normalized vectors 502, 504, 506, 508 are temporarily stored at the input layer 510 (e.g., in a buffer or other memory device) of the machine learning based data analytical engine 326. Thereafter, the numerical values are then communicated from an input layer 510 to a hidden layer 512 in the feed-forward neural network model, as shown by lines 518. [0085] The outputs of the hidden layer 512 are provided to the output layer 514 of the feed-forward neural network model, as shown by lines 522. The output layer 514 combines the outputs from the hidden layer 512 to produce a missing sensor data value 516 for a specific body of water 122 at a specific time of day. This process is repeated for all times of days that are associated with missing sensor data. [0088] The machine learning based prediction model was then applied to a fish pond development dataset, which consists of D.O. data manually collected from 70 ponds for a month. FIG. 7 demonstrates the missing D.O. value predictions using the proposed structure based on a multilayer FNN. Specifically, FIG. 7(a) shows the collected measurements, where “NaN” represents a missing value in the raw data, and FIG. 7(b) shows the complete data that can be used for RNN training and prediction.)  

The reason and rationale to combine Brown and Ouyang is the same as recited above.

As per Claim 12-15, 17-20, for A computer system (see at least Brown [0035]) and a computer program product (see at least Brown [0037]), respectively, substantially recite the subject matter of Claim 2-5, and are rejected based on the same reasoning and rationale.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623